Citation Nr: 1519609	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  12-11 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to December 2001, from March 2003 to August 2003, and from December 2005 to April 2006, including service in Southwest Asia.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in relevant part, denied entitlement to service connection for tinnitus.  

The Veteran also initiated an appeal with respect to the denial of a claim of entitlement to service connection for bilateral hearing loss.  Following issuance of a May 2012 statement of the case, however, he specifically excluded the issue from his May 2012 VA Form 9.  Cf. 38 C.F.R. § 20.302(b) (2014).

The Veteran testified at a hearing before the undersigned in March 2015.  A transcript is of record.

FINDING OF FACT

Current tinnitus was present to a compensable degree within a year of discharge from active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. § 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has consistently reported that he was unsure precisely when he began to experience tinnitus, but that it was either late in his last period of service or shortly after his return.  The service treatment records contain no information that would support or contradict the Veteran's reports.  There is no other evidence documenting the presence or absence of tinnitus late in service or within a year of his discharge.

In June 2010 a VA examiner provided a negative opinion with respect to the relationship between the Veteran's tinnitus and service.  Notably, however, the examiner rationalized the opinion by only noting that the Veteran's hearing was within normal limits.  He provided no explanation as to why the Veteran's tinnitus was not at least as likely as not etiologically related to hazardous military noise exposure noted in the record.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  This opinion is therefore of little probative value.

Tinnitus is deemed a chronic disease.  Fountain v. McDonald, No. 13-0540 (Feb. 9, 2015).  This means that service connection will be presumed, if tinnitus is shown to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The only competent and credible evidence as to when the claimed tinnitus began consists of the Veteran's testimony.  That testimony supports a finding that tinnitus was present to a compensable degree within one year of his discharge from service.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2014) (providing a 10 percent rating for recurrent tinnitus).  The elements for service connection for tinnitus have been demonstrated.  


ORDER

Service connection for tinnitus is granted.

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


